DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 3/30/2021.
Claims 11-17 and 21 are pending. Claims 1-10 and 18-20 are cancelled. Claim 11 is currently amended.  Claim 11 is independent.
Response to Arguments
Applicants’ arguments and amendments, filed 3/30/2021, with respect to Prior Art Rejections, as indicated in line numbers 1-2 of the office action mailed 12/30/2020, have been fully considered and are persuasive.  The rejections have been withdrawn, and independent claim 11 is allowed as noted below in the section “Allowable Subject Matter”.
Allowable Subject Matter
Claims 11-17 and 21 are allowed.
Regarding independent claim 11, the claim is allowed, because the prior art of record including Kim, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the stress-balancing layer is free from being electrically connected with the circuit structure; and forming an encapsulating layer on the second surface of the packaging layer, wherein the encapsulating layer encapsulates the stress-balancing layer, and wherein the encapsulating layer is fully integrated with the packaging layer such that there is no interface between the encapsulating layer and the packaging layer”.
Claims 12-17 and 21 are allowed as being dependent on allowed claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY C CHANG/
Primary Examiner, Art Unit 2895